DETAILED ACTION
Claims 1, 4, 6, 9, 11, and 15-24 are presented for examination.
Claims 1, 4, 6, 9, 11, and 15 are amended.
Claims 2, 3, 5, 7, 8, 10, and 12-14 are canceled.
Claims 16-24 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2021 and 07/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, and 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL Publication LTE, “3GPP TS 36.300 version 13.5.0 Release 13, in view of Wang et al., (hereinafter Wang), U.S. Publication No. 2015/0085845.

As per claim 1, LTE discloses a user plane link establishment method [pages 81, 0097, a user plane link establishment method (connection established for User Plane)], comprising: 
sending, by a first base station [fig. 7.3a.3-3, page 84, a first base station (an eNB (the new eNB))], an obtaining request associated with user equipment [fig. 7.3a.3-3, pages 84, 96-98, user equipment (UE)] to a second base station [fig. 7.3a.3-3, page 84, a second base station (old eNB)], [fig. 7.3a.3-3, pages 84, 96-98, an obtaining request associated with user equipment (2. X2-AP: Retrieve UE Context Request)], wherein the fig. 7.3a.3-3, pages 84, 96-98, wherein the obtaining request comprises a resume identifier (new eNB locates the old eNB using the Resume ID)] associated with user equipment [fig. 7.3a.3-3, page 81, 83, associated with user equipment (Resume ID received from the UE; new eNB provides the Resume ID which is used by the old eNB to identify the UE context)]; 
receiving, by the first base station [fig. 7.3a.3-3, page 84, the first base station (an eNB (the new eNB))], a response message corresponding to the obtaining request [fig. 7.3a.3-3, pages 84, 96-98, a response message corresponding to the obtaining request (X2-AP: Retrieve UE Context Response)], wherein the response message comprises a peer address associated with the user equipment [fig. 7.3a.3-3, pages 41, 84, 96-98, 106, 112, 183, 234-235, wherein the response message comprises a peer address associated with the user equipment (to identify the UE context; includes the SeNB UE X2AP ID and SeNB ID as a reference to the UE context; modifying S1-AP UE IDs)], wherein the peer address is determined based on the resume identifier [fig. 20.2.2.19-1, page 38, 39, 100, 112, 123, 234, wherein the peer address is determined based on the resume identifier (old eNB responds with the UE context associated with the Resume ID; peer X2AP contexts)]; and 
establishing, by the first base station and based on the peer address, a user plane link corresponding to the user equipment [fig. 7.3a.3-3, pages 84, 96-98, establishing, by the first base station and based on the peer address, a user plane link corresponding to the user equipment (new eNB initiates the S1-AP Path Switch procedure to establish a S1 UE)].


However, Wang teaches wherein the peer address is indicated by uplink general packet radio service (GPRS) tunneling protocol (GTP) tunnel node information [paragraphs 0035, 0067, 0080, 0106, 0131, wherein the peer address is indicated by uplink general packet radio service (GPRS) tunneling protocol (GTP) tunnel node information (General Packet Radio System (GPRS) Tunneling Protocol (GTP) to tunnel user packets; tunnels are permitted between each set of tunnel end points)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in LTE by including wherein the peer address is indicated by uplink general packet radio service (GPRS) tunneling protocol (GTP) tunnel node information as taught by Wang because it would provide the LTE’s method with the enhanced capability of improving network efficiency [Wang, paragraph 0011].

As per claim 6, LTE discloses a user plane link establishment method [pages 81, 0097, a user plane link establishment method (connection established for User Plane)], comprising: 
receiving, by a second base station [fig. 7.3a.3-3, page 84, a second base station (old eNB)], an obtaining request from a first base station [fig. 7.3a.3-3, page 84, a first base station (an eNB (the new eNB))], [fig. 7.3a.3-3, pages 84, 96-98, an obtaining request (2. X2-AP: Retrieve UE Context Request)], wherein the obtaining request comprises a resume identifier [fig. 7.3a.3-3, pages 84, 96-98, wherein the obtaining request comprises a resume identifier (new eNB locates the old eNB using the Resume ID)] associated with user equipment [fig. 7.3a.3-3, page 81, 83, associated with user equipment (Resume ID received from the UE; new eNB provides the Resume ID which is used by the old eNB to identify the UE context)]; 
determining, by the second base station [fig. 7.3a.3-3, page 84, a second base station (old eNB)], a peer address associated with the user equipment based on the resume identifier [fig. 7.3a.3-3, pages 41, 84, 96-98, 106, 112, 183, 234-235, a peer address associated with the user equipment based on the resume identifier (to identify the UE context; includes the SeNB UE X2AP ID and SeNB ID as a reference to the UE context; modifying S1-AP UE IDs)], wherein the peer address [fig. 20.2.2.19-1, page 38, 39, 100, 112, 123, 234, wherein the peer address (old eNB responds with the UE context associated with the Resume ID; peer X2AP contexts)]; and 
sending, by the second base station [fig. 7.3a.3-3, page 84, a second base station (old eNB)], a response message to the first base station [fig. 7.3a.3-3, page 84, a first base station (an eNB (the new eNB))], wherein the response message comprises the peer address [fig. 7.3a.3-3, pages 84, 96-98, sending, by the second base station, a response message to the first base station, wherein the response message comprises the peer address (X2-AP: Retrieve UE Context Response)].
LTE does not explicitly disclose wherein the peer address is indicated by uplink general packet radio service (GPRS) tunneling protocol (GTP) tunnel node information.
However, Wang teaches wherein the peer address is indicated by uplink general packet radio service (GPRS) tunneling protocol (GTP) tunnel node information [paragraphs 0035, 0067, 0080, 0106, 0131, wherein the peer address is indicated by uplink general packet radio service (GPRS) tunneling protocol (GTP) tunnel node information (General Packet Radio System (GPRS) Tunneling Protocol (GTP) to tunnel user packets; tunnels are permitted between each set of tunnel end points)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in LTE by including wherein the peer address is indicated by uplink general packet radio service (GPRS) tunneling protocol (GTP) tunnel node information as taught by Wang because it would provide the LTE’s method with the enhanced capability of improving network efficiency [Wang, paragraph 0011].

As per claim 11, LTE discloses a base station, comprising: 
a transmitter, the transmitter configured to send an obtaining request to a second base station [fig. 7.3a.3-3, page 84, a second base station (old eNB)], [fig. 7.3a.3-3, pages 84, 96-98, an obtaining request (2. X2-AP: Retrieve UE Context Request)], wherein the obtaining request comprises a resume identifier [fig. 7.3a.3-3, pages 84, 96-98, wherein the obtaining request comprises a resume identifier (new eNB locates the old eNB using the Resume ID)] associated with user equipment [fig. 7.3a.3-3, page 81, 83, associated with user equipment (Resume ID received from the UE; new eNB provides the Resume ID which is used by the old eNB to identify the UE context)]; 
a receiver, the receiver configured to receive a response message corresponding to the obtaining request [fig. 7.3a.3-3, pages 84, 96-98, a response message corresponding to the obtaining request (X2-AP: Retrieve UE Context Response)], wherein the response message comprises a peer address [fig. 7.3a.3-3, pages 41, 84, 96-98, 106, 112, 183, 234-235, wherein the response message comprises a peer address (to identify the UE context; includes the SeNB UE X2AP ID and SeNB ID as a reference to the UE context; modifying S1-AP UE IDs)], wherein the peer address is determined based on the resume identifier, and wherein the peer address [fig. 20.2.2.19-1, page 38, 39, 100, 112, 123, 234, wherein the peer address is determined based on the resume identifier, and wherein the peer address (old eNB responds with the UE context associated with the Resume ID; peer X2AP contexts)]; and 
at least one processor, and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to establish, based on the peer address, a user plane link corresponding to the user equipment [fig. 7.3a.3-3, pages 84, 96-98, establishing, by the first base station and based on the peer address, a user plane link corresponding to the user equipment (new eNB initiates the S1-AP Path Switch procedure to establish a S1 UE)].
LTE does not explicitly disclose wherein the peer address is indicated by uplink general packet radio service (GPRS) tunneling protocol (GTP) tunnel node information.
However, Wang teaches wherein the peer address is indicated by uplink general packet radio service (GPRS) tunneling protocol (GTP) tunnel node information [paragraphs 0035, 0067, 0080, 0106, 0131, wherein the peer address is indicated by uplink general packet radio service (GPRS) tunneling protocol (GTP) tunnel node information (General Packet Radio System (GPRS) Tunneling Protocol (GTP) to tunnel user packets; tunnels are permitted between each set of tunnel end points)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the station described in Wang, paragraph 0011].

As per claim 16, LTE discloses the method according to claim 1, wherein before sending the obtaining request, the method further comprises: 
receiving, by the first base station, a resume request from the user equipment, wherein the resume request comprises the resume identifier, and wherein the resume identifier is obtained in a release message from the second base station [fig. 7.3a.3-3, page 82, 83, 224, 230, receiving, by the first base station, a resume request from the user equipment, wherein the resume request comprises the resume identifier, and wherein the resume identifier is obtained in a release message from the second base station (sending a RRCConnectionResumeRequest; new eNB provides the Resume ID which is used by the old eNB to identify the UE context)].

As per claim 17, LTE discloses the method according to claim 1, 
wherein the peer address comprises an Internet protocol (IP) address of a serving gateway (SGW) [page 37, 43, 201, wherein the peer address comprises an Internet protocol (IP) address of a serving gateway (SGW) (S-GW IP address)].

As per claim 18, LTE discloses the method according to claim 1, 
page 25, 33, 82, 83, wherein the peer address is a peer address of an S1-U interface (Selection of an IP version to be used for S1-U)].

As per claim 19, LTE discloses the method according to claim 6, wherein before receiving the obtaining request, the method further comprises: 
transmitting, by the second base station, a release message to the user equipment, wherein the release message comprises the resume identifier [fig. 7.3a.3-3, page 82, 83, 224, 230, transmitting, by the second base station, a release message to the user equipment, wherein the release message comprises the resume identifier (sending an RRCConnectionRelease message, the message includes the Resume ID)].

As per claim 20, LTE discloses the method according to claim 6, 
wherein the peer address comprises an Internet protocol (IP) address of a serving gateway (SGW) [page 37, 43, 201, wherein the peer address comprises an Internet protocol (IP) address of a serving gateway (SGW) (S-GW IP address)].

As per claim 21, LTE discloses the method according to claim 6, 
wherein the peer address is a peer address of an S1-U interface [page 25, 33, 82, 83, wherein the peer address is a peer address of an S1-U interface (Selection of an IP version to be used for S1-U)].

As per claim 22, LTE discloses the base station according to claim 11, wherein the receiver is further configured to 
receive a resume request from the user equipment, wherein the resume request comprises the resume identifier, and wherein the resume identifier is obtained in a release message from the second base station  [fig. 7.3a.3-3, page 82, 83, 224, 230, receive a resume request from the user equipment, wherein the resume request comprises the resume identifier, and wherein the resume identifier is obtained in a release message from the second base station (sending a RRCConnectionResumeRequest; new eNB provides the Resume ID which is used by the old eNB to identify the UE context)].

As per claim 23, LTE discloses the base station according to claim 11, 
wherein the peer address comprises an Internet protocol (IP) address of a serving gateway (SGW) [page 37, 43, 201, wherein the peer address comprises an Internet protocol (IP) address of a serving gateway (SGW) (S-GW IP address)].

As per claim 24, LTE discloses the base station according to claim 11, 
wherein the peer address is a peer address of an S1-U interface [page 25, 33, 82, 83, wherein the peer address is a peer address of an S1-U interface (Selection of an IP version to be used for S1-U)].

Claims 4, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LTE, in view of Koodli et al., (hereinafter Koodli), U.S. Publication No. 2011/0075675.

As per claim 4, the modified LTE discloses the method according to claim 1, further comprising context information of the user equipment [Wang, paragraphs 0023, 0069, 0072, 0074, comprising context information of the user equipment (configured to manage and store a context for the UE 108)], the modified LTE does not explicitly disclose wherein the response message comprises context information of the user equipment, and wherein the GTP tunnel node information is an information element in the context information.
However, Koodli teaches wherein the response message comprises context information of the user equipment, and wherein the GTP tunnel node information is an information element in the context information [fig. 18, paragraphs 0058, 0066-0068, 0117, 0134, 0138, wherein the response message comprises context information of the user equipment, and wherein the GTP tunnel node information is an information element in the context information (extensions to the existing standard mechanism; Context Request message can include the following information elements (IEs): UE address; a GTP extension)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in LTE by including an information element in the context information as taught by Koodli because it would provide the LTE’s method with the enhanced capability of offloading and localizing traffic so that it is not causing congestion on the operator's network [Koodli, paragraph 0031].

As per claim 9, the modified LTE discloses the method according to claim 6, further comprising context information of the user equipment [Wang, paragraphs 0023, 0069, 0072, 0074, comprising context information of the user equipment (configured to manage and store a context for the UE 108)], the modified LTE does not explicitly disclose wherein the response message comprises context information of the user equipment, and wherein the GTP tunnel node information is an information element in the context information.
However, Koodli teaches wherein the response message comprises context information of the user equipment, and wherein the GTP tunnel node information is an information element in the context information [fig. 18, paragraphs 0058, 0066-0068, 0117, 0138, wherein the response message comprises context information of the user equipment, and wherein the GTP tunnel node information is an information element in the context information (extensions to the existing standard mechanism; Context Request message can include the following information elements (IEs): UE address)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in LTE by including an information element in the context information as taught by Koodli because it would provide the LTE’s method with the enhanced capability of offloading and localizing traffic so that it is not causing congestion on the operator's network [Koodli, paragraph 0031].

As per claim 15, the modified LTE discloses the base station according to claim 11, further comprising context information of the user equipment [Wang, paragraphs 0023, 0069, 0072, 0074, comprising context information of the user equipment (configured to manage and store a context for the UE 108)], the modified LTE does not explicitly disclose wherein the response message comprises context information of the user equipment, and wherein the GTP tunnel node information is an information element in the context information.
However, Koodli teaches wherein the response message comprises context information of the user equipment, and wherein the GTP tunnel node information is an information element in the context information [fig. 18, paragraphs 0058, 0066-0068, 0117, 0138, wherein the response message comprises context information of the user equipment, and wherein the GTP tunnel node information is an information element in the context information (extensions to the existing standard mechanism; Context Request message can include the following information elements (IEs): UE address)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the station described in LTE by including an information element in the context information as taught by Koodli because it would provide the LTE’s station with the enhanced capability of offloading and localizing traffic so that it is not causing congestion on the operator's network [Koodli, paragraph 0031].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469